DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a genetically modified mouse comprising a heterozygous mutation of Tard/bp (TDP-43) gene in that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn, wherein the genetically modified mouse exhibits Amyotrophic lateral sclerosis (ALS)-like phenotypes, TDP-43 proteinopathies and/or motor neuron degeneration, classified in A01K 2227/105.
II. Claims 11-16, drawn to an isolated spinal cord motor neuron differentiated from an embryonic stem cell (ESC) obtained from an offspring of the genetically modified mouse of claim 1, classified in C12N 2506/02.
III. Claim 17, drawn to a method for identifying an agent alleviating and/or suppressing ALS-TDP pathogenesis, Scomprising: (i) applying a test agent to the isolated spinal cord motor neuron of claim 14: and (ii) assaying the effect of the test agent on alleviating and/or suppressing at least one of the ALS TDP-43 associated proteinopathies and motor neuron degeneration as compared to a wild type (+/+) motor neuron:  10wherein allexiation and/or suppression of the at least one of the ALS-TDP pathogenesis and motor neuron degeneration as compared to the wild type (-/-) motor neuron is indicative of a candidate agent for alleviating and/or suppressing the ALS-TDP pathogenesis, classified in A61K 49/0008.
IV. Claims 18-20, drawn to a method for identifying an agent alleviating and/or suppressing ALS-TDP pathogenesis. 15comprising: (i) administering a test agent to the genetically modified mouse of claim 1; and (ii) assaying the effect of the test agent on at least , classified in A61K 49/0008.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the different inventions are unrelated because they are of different modes of operation. A genetically modified mouse comprising a heterozygous mutation of Tard/bp (TDP-43) gene of invention I operate by TDP-43 proteinopathies and/or motor neuron degeneration. The isolated spinal cord motor neuron differentiated from an embryonic stem cell (ESC) obtained from an offspring of the genetically modified mouse of claim 1 of invention II operate by ESC obtained from an offspring of the genetically modified mouse. Thus, each product of inventions I and II is patentable distinct because they have materially distinct and separate physiologic functions.  
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are of different modes of operation. Invention I is to a genetically modified mouse comprising a heterozygous mutation of Tard/bp (TDP-43) gene in that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn, wherein the genetically modified mouse exhibits Amyotrophic lateral sclerosis (ALS)-like phenotypes, TDP-43 proteinopathies and/or motor neuron degeneration. Invention III is to a method for identifying an agent alleviating and/or suppressing ALS-TDP pathogenesis, Scomprising: (i) applying a test agent to the isolated spinal cord motor neuron of claim 14: and (ii) assaying ing at least one of the ALS TDP-43 associated proteinopathies and motor neuron degeneration as compared to a wild type (+/+) motor neuron. A method for identifying an agent alleviating and/or suppressing ALS-TDP pathogenesis, Scomprising: (i) applying a test agent to the isolated spinal cord motor neuron of claim 14 have materially different and separate physiological functions than a genetically modified mouse comprising a heterozygous mutation of Tard/bp (TDP-43) gene in that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn, wherein the genetically modified mouse exhibits Amyotrophic lateral sclerosis (ALS)-like phenotypes, TDP-43 proteinopathies and/or motor neuron degeneration. One does not substitute for the other.  
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h)).  In the instant case,  a genetically modified mouse comprising a heterozygous mutation of Tard/bp (TDP-43) gene, comprising (i) applying a test agent to the isolated spinal cord motor neuron of invention I can be used in multiple processes other than those of invention IV, including the use of the genetically modified mouse for in vivo gene therapy model.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h)).  In the instant case, an isolated spinal cord motor neuron differentiated from an ESC obtained from an offspring of the genetically modified mouse of claim 1 of invention II can in vivo cell therapy.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are of different modes of operation. Invention II is to an isolated spinal cord motor neuron differentiated from an embryonic stem cell (ESC) obtained from an offspring of the genetically modified mouse of claim 1. Invention IV is to a method for identifying an agent alleviating and/or suppressing ALS-TDP pathogenesis, 15comprising: (i) administering a test agent to the genetically modified mouse of claim 1; and (ii) assaying the effect of the test agent on at least one of the ALS-TDP pathogenesis, wherein alleviation and/or suppression of the at least one of the ALS-TDP pathogenesis as compared to a control is indicative of a candidate agent for alleviating and/or suppressing 20the ALS-TDP pathogenesis. Isolated spinal cord motor neuron differentiated from an ESC obtained from an offspring of the genetically modified mouse and a method for identifying an agent alleviating and/or suppressing ALS-TDP pathogenesis, 15comprising: (i) administering a test agent to the genetically modified mouse of claim 1; and (ii) assaying the effect of the test agent on at least one of the ALS-TDP pathogenesis have materially different and separate physiological functions. One does not substitute for the other.  
Inventions III and IV are directed to distinct methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, method of group IV requires (i) administering a test agent to the genetically modified , whereas method of group IV requires (i) applying a test agent to the isolated spinal cord motor neuron of claim 14 not required by the method III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and each invention has acquired a separate status in the art as a separate subject for inventive effort and require independent searches. The search for each of the above inventions is not co-extensive, particularly with regard to the literature search. Further, a reference which would anticipate the invention of one group, would not necessarily anticipate or even make obvious another group.
Accordingly, such a search would be considered undue.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentable distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632